Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen 2016/0111834.
	Regarding claim 12, Chen (Figure 2) discloses a power connector system for a circuit card assembly, the power connector system comprising: a board power connector 10 configured to be mounted to a circuit card of the circuit card assembly and configured to be mated with a cable power connector, the board power connector comprising: a board housing 100 including a top, a bottom opposite the top, a front extending between the top and the bottom, and a rear opposite the front and extending between the top and the bottom, the board housing including cavities 102 open at the front, the bottom configured to be mounted to the circuit card of the circuit card assembly, the board housing including signal contact channels 105 on the bottom having openings at the bottom; board power contacts 12 received in corresponding cavities, each board power contact including a mating end 120 and a terminating end 121, the terminating ends of the board power contacts configured to be terminated to the circuit card, the mating ends of the board power contacts configured to be mated to cable power contacts of the cable power connector; board signal contacts 14 received in corresponding signal contact channels, each board signal contact including a mating end 140 and a terminating end 141, the terminating ends of the board signal contacts configured to be terminated to the circuit card, 
Regarding claim 13, Chen discloses the signal contact channels 105 are open at the bottom of the board housing to expose the mating ends 140 of the board signal contacts 14 along the bottom of the board housing 100.
Regarding claim 14, Chen discloses the board signal contacts 14 are outside of the cavities 102 of the board housing 100.
Claims 1-11 and 18-20 are allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the mating ends of the board signal contacts being coplanar with the bottom; in combination with the rest of the subject matter of the respective base claim.
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833